UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 Form 10-Q (Mark One) xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedSeptember 30, 2011 oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number 333-158293 EVCARCO, INC. (Exact name of registrant as specified in its charter) Nevada 26-3526039 (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) (IRS Employer Identification No.) 7703 Sand Street Fort Worth, Texas 76118 (Address of principal executive offices) (Zip Code) (817) 595-0710 (Registrant’s telephone number, including area code) Not applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.xYeso No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).x Yeso No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).o Yes x No Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: As of November 10, 2011, there were 445,413,557 shares of Common Stock, $0.001 par value; and 1,500,000 shares of Class B Convertible Preferred Stock, $0.001 par value. 1 EVCARCO, INC. TABLE OF CONTENTS Index Page Number PART I FINANCIAL INFORMATION ITEM 1. Financial Statements F-1 ITEM 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 3 ITEM 3. Quantitative and Qualitative DisclosuresAbout Market Risk 4 ITEM 4. Controls and Procedures 5 PART II OTHER INFORMATION ITEM 1. Legal Proceedings 6 ITEM 1A. Risk Factors 6 ITEM 2. Unregistered Sales of Equity Securities and Use of Proceeds 6 ITEM 3. Defaults Upon Senior Securities 6 ITEM 4. (Removed and Reserved) 7 ITEM 5. Other Information 7 ITEM 6. Exhibits 7 SIGNATURES 7 2 PART I - FINANCIALINFORMATION ITEM 1. FINANCIAL STATEMENTS EVCARCO, INC. INDEX TO FINANCIAL STATEMENTS Financial Statements Balance Sheets as ofSeptember 30, 2011 (Unaudited) and December 31, 2010 F-2 Statements of Operations for the Three and the Nine Months EndedSeptember 30, 2011 and 2010 (Unaudited), andfrom Inception (October 14, 2008) toSeptember 30, 2011(Unaudited) F-3 Statement of Stockholders' Equity/(Deficit) from Inception (October 14, 2008) through September 30, 2011 (Unaudited) F-4 - F-6 Statements of Cash Flows for theThreeand the Nine Months EndedSeptember 30, 2011and 2010 (Unaudited), and from Inception (October 14, 2008) toSeptember 30, 2011(Unaudited) F-7 - F-8 Condensed Notes to Financial Statements F-9 to F-17 F-1 EVCARCO, Inc. (A Development Stage Company) Balance Sheets September 30, 2011 December 31, 2010 (Unaudited) ASSETS Current assets Cash and cash equivalents $ $ Inventory Other receivables Prepaid expenses Total current assets Facilities and equipment Accumulated depreciation ) ) Facilities and equipment, net Other assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current liabilities Accounts payable $ $ Accrued expenses Accrued interest (related parties) Other payables Convertible notes payable Loans payable to shareholders Total current liabilities Commitments and contingencies Stockholders' deficit 15,000,000 shares Class A Convertible Preferred Stock Authorized at $0.001/par value ($1.00 liquidation preference), 0 and 2,500,000 shares issued and outstanding - 20,000,000 shares Class B Convertible Preferred Stock Authorized at $0.001/par value ($5.00 liquidation preference), 1,500,000 and 0 shares issued and outstanding - 450,000,000 shares Common Stock Authorized at $0.001/par value 186,935,399 and 78,769,799 shares issued and outstanding, respectively Additional paid-in capital Deficit accumulated during development stage ) ) Total stockholders' deficit ) ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ $ The accompanying footnotes are an integral part of these financial statements. F-2 EVCARCO, Inc. (A Development Stage Company) Statements of Operations Inception (Oct. 14, 2008) For the Three Months Ended For the Nine Months Ended Through Sep. 30, 2011 Sep. 30, 2010 Sep. 30, 2011 Sep. 30, 2010 Sep. 30, 2011 (Unaudited) (Unaudited) (Unaudited) (Unaudited) (Unaudited) Revenues $ Total Revenues Cost of goods sold Inventory impairment - - - Gross Profit/(Loss) ) Sales and marketing expenses General and administrative expenses Gain on extinguishment of liabilities - - - ) ) Depreciation and amortization Total Operating Expenses Operating Loss ) Other income/(loss) Loss on asset disposition, net - ) - ) ) Interest income - - - 37 Interest expense (related parties) Interest expense ) Total Other Loss ) Loss before income taxes ) Income tax (expense) benefit - Net loss $ ) $ ) $ ) $ ) $ ) Basic and diluted loss per share $ ) $ ) $ ) $ ) Weighted average number of common shares outstanding The accompanying footnotes are an integral part of these financial statements. F-3 EVCARCO, Inc. (A Development Stage Company) Statement of Stockholders' Equity/(Deficit) Inception (October 14, 2008) through September 30, 2011 Deficit accumulated Class A Convertible Class B Convertible Additional during the Common stock Preferred stock Preferred stock paid-in development Shares Amount Shares Amount Shares Amount capital stage Total Founders' stock issued @ $0.0003/sh. Oct. 2008 $ - $
